Putnam Investments One Post Office Square Boston, MA 02109 September 2, 2011 Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Putnam Funds Trust (Reg. No. 333-515) (811-07513) (the “Trust”), on behalf of Putnam Capital Spectrum Fund, Putnam Equity Spectrum Fund, Putnam Multi-Cap Core Fund and Putnam Asia Pacific Equity Fund series, (the “Funds”) Post-Effective Amendment No.128, to the Trust’s Registration Statement on Form N- 1A (the “Amendment”). Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Funds hereby certify that the form of Prospectus and Statement of Additional Information that would have been filed on behalf of the Funds pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No.128 to the Trust’s Registration Statement on Form N-1A (the “Amendment”) would not have differed from that contained in the Amendment, which is the most recent amendment to such Registration Statement and was filed electronically on August 26, 2011. Comments or questions concerning this certificate may be directed to Karen R. Kay at 1-800-225-2465, ext. 11105. Very truly yours, Putnam Capital Spectrum Fund Putnam Equity Spectrum Fund Putnam Multi-Cap Core Fund Putnam Asia Pacific Equity Fund By: /s/ Jonathan S. Horwitz Jonathan S. Horwitz Executive Vice President, Treasurer, Principal Executive Officer and Compliance Liaison cc: James Thomas, Esq.
